
	

113 S144 IS: Pregnancy Assistance Fund Expansion Act
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 144
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to authorize additional funding for the pregnancy assistance
		  fund.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pregnancy Assistance Fund
			 Expansion Act.
		2.Additional
			 funding for the Pregnancy Assistance FundSection 10214 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18204) is amended by adding at the end the
			 following: In addition to amounts authorized to be appropriated in the
			 previous sentence, there are authorized to be appropriated to carry out section
			 10210, an additional $25,000,000 for each of fiscal years 2014 through
			 2019..
		
